Upon petition by defendant for writ of certiorari and writ of supersedeas, the following order is entered: Although this Court determined in State v. Conner, 335 N.C. at 644-45, that certain questions submitted by defense counsel to some prospective jurors in this case were proper questions under Morgan, we conclude that any *353error in sustaining objections to those questions was not prejudicial under the peculiar facts of this case. Defendant’s other issues are procedurally barred. Accordingly, defendant’s petition is denied 7 February 1997.